Citation Nr: 0215511	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-51 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for calluses.


WITNESS AT HEARINGS ON APPEAL

Appellant 

REPRESENTATION

Appellant represented by:	Mary A. Miranda, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 1983 to April 
1986.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) which denied service connection for 
arthritis, glaucoma, and calluses.  In April 1998 the Board 
issued a decision denying the three claims for service 
connection.  In November 1999, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand regarding the claims and vacated the April 1998 
Board decision.  In July 2000 the Board remanded this matter 
to the RO for further development.


FINDINGS OF FACT

1. There is no competent evidence of arthritis in service or 
within the first year after the veteran's separation from 
service, or of a nexus between the veteran's current 
arthritis and inservice disease or injury.

2.  There is no competent evidence of a current glaucoma 
disability.

3.  There is no competent evidence of calluses in service, or 
of a nexus between the veteran's current calluses and 
inservice disease or injury. 


CONCLUSIONS OF LAW

1.  Arthritis is not shown to have been incurred in or 
aggravated by the veteran's active military service, nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).

2.  Glaucoma is not shown to have been incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).

3.  Calluses are not shown to have been incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no complaints or findings of 
arthritis, glaucoma, or calluses.  In a Report of Medical 
History dated in December 1979 (prior to the veteran's active 
service) she responded "yes" to having eye trouble and to 
wearing glasses or contact lenses.  In December 1984 she 
complained of red, sticky eyes and underwent an optometry 
examination and the assessment was that the veteran was 
slightly myopic OD and there was no apparent pathology.  

A private treatment record showed that in October 1994 the 
veteran was on drops for possible glaucoma.  

On VA examination in July 1996 the veteran reported that in 
approximately 1981 she developed pain in both knees, elbows, 
and all the fingers.  She also reported having calluses on 
both feet since the 1980's, and had them surgically removed 
one year prior but they had returned and caused pain on 
walking.  The diagnoses included degenerative arthritis and 
calluses.  X-rays of the knees were unremarkable.  

On VA visual examination in July 1996 the veteran reported 
she had been treated by a private physician for several years 
and at the VA Eye Clinic for glaucoma.  The impressions 
included possible glaucoma.  

In December 1997 the veteran testified at a hearing before 
the undersigned Member of the Board at the RO.  She testified 
that during service she went to a doctor for bone pain and 
was told it was inflammation in the joint.  She claimed that 
the pain started in her knees in 1983 or 1984, and as the 
years went on the pain was in her wrists, hands, and elbows.  
She testified that she went to a naval doctor in Biloxi for 
the knee pain, and was told she had inflammation in the joint 
and Motrin was prescribed.  She continued to take Motrin for 
the pain until she was discharged from service, and 
discontinued Motrin because of her stomach, but started 
taking other medications, including Tylenol.  She testified 
that she started to experience problems with her eyes in 
service in late 1982 or 1983.  She claimed she went to get 
glasses and was referred to a specialist, Dr. Patero, who 
found that she had glaucoma.  She also reported being treated 
at "the VA" with multiple eye drops.  She testified that her 
doctor thought her eye disorder was getting worse, and she 
claimed that her eyes were always bloodshot and that she was 
not able to drive at night.  She also reported having pain 
behind the eye.  She testified that she had pain in the back 
of her neck.  With regard to her feet, she testified that she 
got calluses from her Army boots, and that surgery had been 
done on them, but they filled right back up.  She claimed 
that it felt like she was walking on rocks in her shoes, and 
that she would just trim the calluses herself.  

In April 1998 the Board issued a decision denying service 
connection for arthritis, glaucoma, and calluses.  The 
veteran filed an appeal with the U.S. Court of Appeals for 
Veterans Claims (Court).  

In an October 1999 Joint Motion for Remand, it was noted that 
the principal basis for a remand was that VA failed to follow 
Manual M21-1's instructions regarding service records.  In 
support of the Motion, Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), was cited, and it was noted that the record 
reflected a possibility that additional service medical 
records pertaining to the veteran could exist which could be 
relevant to her claim.  The veteran had notified the RO of 
possible service medical records located at the (now closed) 
Naval Base in Biloxi, Mississippi, and the parties to the 
Motion observed that there was a Naval Mobile Construction 
Battalion in Gulfport, Mississippi (rather than Biloxi) and 
that the veteran may have mistakenly referred to Biloxi 
instead of Gulfport due to the proximity of the two cities.  
It was noted that the RO had never made a specific request 
for those records, and had made only one attempt to secure 
the veteran's service medical records from the National 
Personnel Record Center (NPRC).  Both parties agreed that the 
RO was obligated under M21-1 to make a supplemental request 
for those records or to notify her why the records could not 
be obtained.  

In July 2000 the Board remanded this matter to the RO.  The 
Board noted that the veteran had indicated on a VA Form 21-
4142, dated in July 1996, that she received medical treatment 
during service at a military medical facility, F. E. Hebert 
Hospital, in Biloxi, Mississippi.  While the NPRC indicated 
on a VA Form 70-3101-4, dated in September 1996, that the 
veteran's service medical records had been sent to the RO, it 
did not specifically state whether or not any service medical 
records pertaining to treatment at F. E. Hebert Hospital in 
Biloxi, Mississippi, had been obtained.  The Board directed 
the RO to request that the NPRC make another attempt to 
obtain any additional service medical records, specifically 
any pertaining to treatment the veteran may have received at 
the now defunct Naval Base in Biloxi, Mississippi, (F. E 
Hebert Hospital) or at the Naval Mobile Construction 
Battalion at Gulfport, Mississippi.  The RO was to direct the 
NPRC that if it was unable to locate additional service 
medical records pertaining to treatment at either the now 
defunct Naval Base in Biloxi, Mississippi, (F. E Hebert 
Hospital), or the Naval Mobile Construction Battalion at 
Gulfport, Mississippi, it must so state. 

In an April 2001 Report of Contact, it was noted that the RO 
spoke with a person at the Naval Mobile Construction 
Battalion regarding medical records for the veteran, and was 
advised that there were no records for the veteran in their 
computer base and that if the veteran received treatment 
before 1989 her records were either sent to archives (St. 
Louis) or VA depending on her release from Active Duty.

In an April 2001 Report of Contact, it was noted that the RO 
spoke with a person at Keesler AFB and was told that there 
were no records available for the veteran in their computer 
base and that if the veteran had not been treated there in 
the past two years, the records would be sent to archives 
(St. Louis).  

In January 2002 the National Personnel Record Center (NPRC) 
responded to the RO's request, indicating that there were "no 
meds at Code 13" and that "all meds" in the veteran's folder 
were furnished to the RO in September 1996.

In a March 2002 statement, the veteran's friend B.M.D 
reported that they had been friends for more than 30 years 
and claimed that the veteran started suffering with her 
knees, hand, and wrist around 1982 or 1983, that she always 
had ace bandages on her knees, hand, wrist, and sometimes the 
elbows, that her fingers had taken a different curve due to 
rheumatoid arthritis, and that she was constantly in pain.

In a March 2002 statement, the veteran's friend G.A.D. 
reported that after the veteran went to the Army she started 
complaining about her hand and knee and that her hand was 
always wrapped.  

Received in March 2002 from the veteran was a copy of the 
quarterly medical newsletter from the Navy Medical Clinic in 
New Orleans.  The veteran indicated that this new schedule 
for "Keesler and F. Edward Hebert" was sent to her in October 
1983.  

Also received from the veteran in March 2002 was a copy of a 
miscellaneous appointment sheet from the Chairman of the 
Department of Radiology at the USAF Medical Center at Keesler 
AFB which appears to show that the veteran was scheduled for 
an "XMG" in December 1985, and that if she was unable to keep 
the appointment she was to notify the x-ray department.  The 
veteran noted on the document that she attended this clinic 
in Biloxi, Mississippi in 1984 and 1985 and that she did not 
know if this was the first visit for arthritis, but claimed 
it was proof that she was there.  

A May 2000 treatment record from LSU Healthcare Network shows 
that the veteran reported she was diagnosed as arthritic and 
was told she had rheumatoid arthritis in 1983-1984.  It was 
noted that she had shoulder pain, elbow pain, finger pain, 
knee pain, and heel pain.  

Analysis

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and the 
prior Board decision, the veteran has been informed of the 
evidence necessary to substantiate her claims.  Pertinent 
medical records have been obtained and VA examinations have 
been done.  The record reflects that VA (specifically the RO) 
has made several attempts to obtain the missing service 
medical records reported by the veteran, however no such 
records have been obtained.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  The Board therefore finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Arthritis

The veteran contends that she has arthritis in multiple 
joints, and that the arthritis had an onset during service 
and was diagnosed and treated during service.  Although there 
is objective medical evidence showing that the veteran 
currently has arthritis, there is no objective medical 
evidence showing the onset of such arthritis either during 
service or in the first post-service year.  In support of her 
claim, she contended that she received treatment during 
service at a military medical facility, F. E. Hebert 
Hospital, in Biloxi, Mississippi.  She subsequently submitted 
a copy of the quarterly medical newsletter from the Navy 
Medical Clinic in New Orleans, and claimed it was the new 
schedule for "Keesler and F. Edward Hebert" sent to her in 
October 1983.  She also submitted a copy of a miscellaneous 
appointment sheet from the Department of Radiology at the 
USAF Medical Center at Keesler AFB which appears to show she 
was scheduled for an "XMG" in December 1985.  The veteran 
noted on the document that she attended this clinic in 
Biloxi, Mississippi in 1984 and 1985 and that she did not 
know if this was the first visit for arthritis.  These 
documents, while probative of the issue of whether the 
veteran received treatment at Keesler and F. Edward Hebert 
Hospital, do not confirm that she received any such 
treatment, or more importantly, do not show that she had or 
received treatment for arthritis.  Moreover, the available 
service medical records show no complaints or findings of 
arthritis, and the record reflects that the RO has made 
several attempts to obtain any additional missing service 
medical records, as reported by the veteran, but the RO has 
been unable to obtain any such records and the NPRC has 
indicated that it has no additional medical records for the 
veteran.  

In support of her claim, the veteran also submitted two 
statements from friends, in which they claimed that she 
started suffering pain in the knees, hands, and wrist around 
1982 or 1983 and that she started complaining about her hand 
and knee after she went to the Army.  Such documents, 
however, do not confirm that the veteran had arthritis during 
service.  The veteran's friends are laypersons and have no 
competence to give an opinion on medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Finally, the Board 
notes that there is no competent medical evidence linking the 
veteran's current arthritis to service.  Although the veteran 
claims that her current arthritis had an onset in service, 
she is a layperson and has no competence to give a medical 
opinion.  Espiritu, supra.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The medical 
evidence of record does not link the veteran's current 
arthritis to service; thus, the claim for service connection 
for arthritis is denied.  

Service Connection for Glaucoma

The veteran contends that she has glaucoma, which reportedly 
had an onset during service.  The threshold issue to be 
resolved is whether the veteran has any current disability of 
glaucoma.  In that regard the Board notes that there is no 
current disability shown by the medical evidence of record.  
A private treatment record and a VA examination show a 
diagnosis of possible glaucoma, which does not rise to the 
level of an actual diagnosis of a current disability.  
Although the veteran claims she has glaucoma, she is a 
layperson and has no competence to give an opinion on medical 
diagnosis.  Espiritu, supra.  Entitlement to service 
connection for a disease or injury is limited to cases where 
there is a resulting "disability," and in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
since there is no medical evidence of a current disability of 
glaucoma, there can be no valid claim of service connection.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert, supra.  Since the most probative 
competent medical evidence reflects that the veteran does not 
have a current disability of glaucoma, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and that service connection is not warranted.  38 
C.F.R. §§ 3.303, 3.310; Gilbert, supra.

Service Connection for Calluses

The record reflects that calluses were diagnosed at a July 
1996 VA medical examination.  The veteran contends that her 
calluses had an onset during service, and that she got 
calluses from her Army boots.  Service medical records, 
however, show no complaints or findings of calluses.  And 
even if the veteran's claim that she had calluses during 
service were accepted, there is no competence medical 
evidence linking her current calluses to any injury or 
disease in service.  Although the veteran contends that her 
calluses had an onset in service, she is a layperson, and her 
lay statements, while credible with regard to her subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  Espiritu, supra.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  The medical evidence of record does not link 
the veteran's current calluses to service; thus, the claim 
for service connection for calluses is denied.  


ORDER

Service connection for arthritis is denied.

Service connection for glaucoma is denied.

Service connection for calluses is denied.


		
	M. W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

